DETAILED ACTION
Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites limitation of “and a second clad layer interposing the active layer” in line 3 which is unclear, therefore, the claim is indefinite. Because this language doesn't make sense as a layer can only interpose a pair of layers, not a single layer.  For purposes of examination, the recited limitation is being interpreted as "interposed by the active layer," as the first and second cladding layers are interposed by the active layer (see Fig. 1).
The remaining claims are dependent from the rejected base claim 1 and therefore, inherit the deficiency therefore.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burnham (US 4,730,331; hereinafter ‘Burnham’).
Regarding independent claim 1, Burnham et al shows, in figure 9 and its supporting disclosure, a superluminescent diode (title and throughout) comprising:
an optical waveguide body (the layers 74, 76, 78; the term waveguide is not used, however 74 and 78 are described as cladding (column 7, lines 8-29), and waveguide behavior in is described in column 2, lines 44-61) with the language “The layers immediately adjacent to the active region provide confinement for light generated in one or more optical cavities established in the active region and propagating between end facets of the source.”
configured as a double heterostructure (the structure described in column 7, from lines 8-29 describes heterostructures between the cladding and the quantum well structures; it is noted that the specification describes a guide layer as well between the cladding and active layer, and that the active layer can include multiple quantum wells.  So the double heterostructures are the heterostructures between the claddings and the adjacent active layer or layers),
including an active layer 76 and a first clad layer 74 and a second clad layer 78 interposing the active layer (note that this has been read as interposed by the active layer, as it isn’t clear what it would mean to interpose a single layer, and as interposed by the active layer is what the specification shows), wherein,

the active layer is provided with a limitation region extending along the optical waveguide direction and partitioning the active layer in the width direction (the limiting regions, as used in the instant application, are the regions in carriers are reduced.  Here, the regions between the emitted light regions lack emission due to selective implant of protons in region 82 which blocks carriers between the light emitters in the array. This is explained in column 7, lines 8-29 which states “A selective implant 82 is formed through cap layer 80 into cladding layer 78 delineating a plurality of contact strips 84 for pumping source 15.”  The stripes 84 are the portions without reduced carriers so the enable the light emission regions, and they are delineated by the reduced carrier regions that don’t emit light.  Note that the limiting region of Burnham et al is defined by the proton implanted claddings that prevents carriers from going to the active region and prevents light, exactly as the instant application does), and
wherein carriers are less likely to be generated in the limitation region than in a region other than the limitation region in the active layer. (As explained above, proton implantation is used, as described in the instant application paragraph 0038 and other location, establishing the carriers less likely to be generated is inherent to Burnham et al. This is also supported by the discussion of the proton implanted regions creating regions without light emission in Burnham et al in column 7, lines 8-29).
Regarding claim 2, Burnham et al shows, in figure 9 and its supporting disclosure, a superluminescent diode (title and throughout) according to claim 1, wherein 
a plurality of the limitation regions (84) are provided, and 
wherein the plurality of limitation regions (84) are disposed symmetrically (i.e., plurality of limitation regions 84 that has two sides or halves that are the same or very close in size, shape, and position, see Fig. 9) with respect to a plane passing through a center of the active layer (76) and perpendicular to the width direction (distance from left to right, see Fig. 9).
Regarding claim 3, Burnham et al shows, in figure 9 and its supporting disclosure, a superluminescent diode (title and throughout) according to claim 1, wherein 
a plurality of the limitation regions (84) are provided, and wherein the plurality of limitation regions include a pair of the limitation regions (82, see Fig. 9) disposed along both edges of the active layer (76) in the width direction respectively (distance from left to right, see Fig. 9).
Regarding claim 4, Burnham et al shows, in figure 9 and its supporting disclosure, a superluminescent diode (title and throughout) according to claim 1, wherein the limitation region (84) is disposed at a position that divides (see Fig. 9) the active layer (76) at equal intervals in the width direction (distance from left to right, see Fig. 9).
Regarding claim 5, Burnham et al shows, in figure 9 and its supporting disclosure, a superluminescent diode (title and throughout) according to claim 1, wherein 
the limitation region (82) reaches a light emission face (i.e., where the surface of the light emission come out, that is the side of object of the light come out) of the optical waveguide body (the layers 74, 76, 78; the term waveguide is not used, however 74 and 78 are described as cladding (column 7, lines 8-29) in the optical waveguide direction (the light emission direction, see Fig. 9).
Regarding claim 6, Burnham et al shows, in figure 9 and its supporting disclosure, a superluminescent diode (title and throughout) according to claim 1, wherein 
the limitation region (84) reaches each of the first clad layer (74, Fig. 9) and the second clad layer (78, Fig. 9) from the active layer (76) in the facing direction (as show Fig. 9).
Regarding claim 7, Burnham et al shows, in figure 9 and its supporting disclosure, a superluminescent diode (title and throughout) according to claim 1, wherein 
the limitation region (82) is configured with an ion implantation region (A selective implant 82, column 7, lines 8-29) or an impurity diffusion region. 
Regarding claim 8, Burnham et al shows, in figure 9 and its supporting disclosure, a superluminescent diode (title and throughout) according to claim 1, wherein 

Regarding claim 9, Burnham et al shows, in figure 9 and its supporting disclosure, a superluminescent diode (title and throughout) according to claim 1, wherein 
a light emission (the light from the top of the optical waveguide body) face of the optical waveguide body is a face perpendicular to the optical waveguide direction (optical waveguide direction go the same direction and extending to the extension direction).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Burnham (US 4,730,331; hereinafter ‘Burnham’), in view of Scifres (US 4,803,691; hereinafter ‘Scifres’).
Regarding claim 10, Burnham et al shows, in figure 9 and its supporting disclosure, a superluminescent diode (title and throughout) according to claim 1, further comprising 
a substrate (72, see Fig. 9) provided with the optical waveguide body (the layers 74, 76, 78; the term waveguide is not used, however 74 and 78 are described as cladding (column 7, lines 8-29), and waveguide behavior in is described in column 2, lines 44-61), 
Burnham does not show
wherein the optical waveguide body is configured as a ridge structure on the substrate.
Scifres’s Fig. 1 and 2 discloses wherein the optical waveguide body (10, col 5, lines 22-26) is configured as a ridge structure (32, col 6, lines 12-31) on the substrate (14, col 6, lines 12-31).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Scifres to teachings of Burnham such as applied the ridge structure 32 of active layer 16 (Scifres Fig. 1 and 2) of Scifres to the active layer 76 (Burnham Fig. 9) of Burnham to modify the active layer of Burnham having the ridge structure 32. One of ordinary skill in the art would have been motivated to make this modification in order to support multiple transverse modes.
Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for indicating allowable subject matter:
The dependent claim 11 identified distinct feature “at least one third electrode facing the first electrode and the second electrode with the optical waveguide body interposed therebetween, wherein the optical waveguide body is provided with a separation region that optically connects a first region below the first electrode and a second region below the second electrode and electrically separates the first region and the second region from each other.” in combination with the other elements of the claim.  
Dependent claim 12-13 are allowed by virtue of their dependency. 
The closest prior art Burnham (US 4,730,331), Scifres (US 4,803,691), Sekiguchi (US 2015/0349198 A1), and Asano (US 2010/0259758 A1) either singularly or in combination, fail to anticipate or render the above under line limitation obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH PARKER/           Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                             





/LONG  LE/
Examiner, Art Unit 2815